

116 HR 4276 IH: Border Officers Utilization for National Defense Act of 2019
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4276IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. Higgins of New York (for himself, Ms. Stefanik, Mr. Peterson, Mrs. Rodgers of Washington, Mr. Welch, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a minimum staffing level of U.S. Customs and Border Protection officials along the
			 northern border, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Officers Utilization for National Defense Act of 2019 or the BOUND Act. 2.Minimum U.S. Customs and Border Protection staffing along the northern border (a)In generalBeginning on the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall ensure that not fewer than the maximum number of U.S. Customs and Border Protection officers deployed along the international border between the United States and Canada (referred to in this Act as the northern border) at any time between January 1, 2016, and such date of enactment are always deployed along the northern border, including at ports of entry along the northern border.
 (b)Limitation on transfersThe Commissioner of U.S. Customs and Border Protection may not transfer any U.S. Customs and Border Protection officer away from an assignment along the northern border, including at ports of entry along the northern border, if such transfer would reduce the number of such officers assigned to the northern border below the level required under subsection (a).
			